DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/26/2022 has been entered.
This Non-Final rejection is in response to the RCE filed on 4/26/2022. 
Claims 1-15 and 17-22 are pending. Claims 1, 9, and 15 are independent claims and currently amended. Claim 16 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4-7, 9-13, 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2014/0195620 A1, hereinafter Srinivasan) in view of Chan et al. (US 2014/0095617 A1, hereinafter Chan) and further in view of Yellepeddy et al. (US 2009/0070881 A1, hereinafter Yellepeddy).
Regarding claim 9, Srinivasan teaches a digital personal assistant (DPA) device, comprising: a processor; a user interface; a memory having executable instructions accessible by the processor, [Figure 1 and element 130 in servers 124], wherein, responsive to execution of the instructions, the processor to: 
identify a communication event, [Abstract, occurrence of a notification event (communication event) is detected; Par.[0002] describes notifying a user of receiving a ‘text message’(communication event); Par.[0003] describes applications based on certain states (communication events) providing notifications; See Par.[0015], [0024], [0040]];
obtain a first delivery attribute associated with a type of content of the communication event, [Par.[0002] describes notifying a user of receiving a ‘text message’(type of content); Par.[0024] and [0040] describe marketplace related communication such as bidding activity (type of content) and others];
obtain multiple second delivery attributes from corresponding multiple electronic devices, each of the second delivery attributes related to one or more of a user proximity, a non-user presence, and an environment for the corresponding electronic device, wherein the multiple devices are associated with a common user and the common user environment, [Srinivasan is clear about considering multiple devices of the user in Abstract, Par.[0003] and elsewhere in Par.[0041]-[0042]; Par.[0042] specifically describes usage tracking of devices to record timing and frequency of use of each device (obtaining second delivery attributes corresponding to devices) and a record of last used device by the user or the device most often used by the user indicates user proximity to the device at a given time or in general an environment for the corresponding device; Par.[0014]-[0015] also describe determining a device according to user preference which may be in turn based on tracking user’s activity on each device of the user; Par.[0003] suggests factors because of which the receipt of the notification is inconvenient to the user or it may interrupt the user and cause the user to be unable to view the message similar to claimed limitation ‘non-users presence’]; 
identify at least one of the multiple electronic devices available to provide a notification alert, [Par.[0042] describes using usage tracking of devices to identify which device is available when; Par.[0014]-[0015] describes determining user preference for the device based on usage tracking];
select at least one of the electronic devices based on the first and second delivery attributes, [Par.[0042] describes the process steps recited in the claim: “the usage tracking applications 304 may track and record the timing and frequency of use of each device of a user on the network-based marketplace 102.  Such usage information may be used to determine a selected device of the user…” Par.[0045] describes using the type of content such as online auction to a device specifically tailored to receive such notifications (an environment corresponding to the device); see also Par.[0049] for selection based on user proximity to different devices at different times of the day, such as morning or evening];
generate the notification alert based on the communication event and communicate the notification alert from the 
Srinivasan does not explicitly teach that the device is a DPA device (of the same user), [note that the claim recites a DPA device, however, the functionality described and the process steps are routinely performed by other networked devices as demonstrated by Srinivasan; Examiner interprets DPA device to be another one of the user devices in light of the specification [Par.[0002]]; Srinivasan makes clear multiple devices of the same user is considered as explained above];
However, in an analogous art, Chan teaches the device is a DPA device, [Figure 5 shows a primary computing device (DPA device) for generating and sending notification alerts to other devices of the same user based on certain attributes such as user proximity to those devices];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server (a networked device) in Srinivasan to be analogous to a primary computing device (a networked device) of a user as taught by Chan connected to other user devices and the modification would result in the primary computing device of Chan performing the recited process steps. The scope and content of the cited prior art includes a similar or analogous device that performs a known functionality as the description in the cited prior art shows in the server, a networked device and analogous to the DPA device (another networked device) recited in the claim and this claimed variation of DPA device vis-à-vis the server from the prior art would have been predictable to one of ordinary skill in the art, [see MPEP 2143.I.F] and the motivation/suggestion would have been to have a primary device of a user that was capable of generating notifications and relaying that to other devices of the user in proximity using NFC, WiFi, AirDrop etc. without employing wide Area Networks, [Chan: Par.[0007]];
Srinivasan and Chan however, do not explicitly teach second delivery attributes related to a non-user presence within a predetermined range of the DPA device, [notice in Par.[0003], Srinivasan identifies that there may be situations where it may be inconvenient for the user to receive notifications];
However, in an analogous art, Yellepeddy teaches second delivery attributes related to a non-user presence within a predetermined range of the DPA device, [Par.[0037] describes having other people (non-users) attending a meeting in the user’s work environment, makes the place unsecured (delivery attribute) to present the confidential content (detecting non-users within a user’s environment and the primary device (DPA device))];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan to specifically detect the circumstances such as presence of non-users under which it is inconvenient for the user to receive a notification. The motivation/suggestion would have been to identify conditions such as when an event that triggers a notification may occur at a time when the receipt of the notification is inconvenient to the user, which may either interrupt the user or cause the user to be unable to view the message, [Srinivasan: Par.[0003]].

Method Claim 1 and non-transitory CRM claim 15 are rejected as above. 
Regarding claim 2, the combined teachings of Srinivasan, Chan, and Yellepeddy disclose the method of claim 1, a modified Srinivasan teaches wherein at least a portion of the identifying, obtaining, selecting, generating and communicating is performed by a digital personal assistant (DPA) device, [dependent claim is obvious over Srinivasan in view of Chan for the same reasons as above; claim recites “at least a portion of the …” and is not clear which other device performs what other (remaining) functions; See Figure 5 of Chan and associated description]. 
Regarding claim 3, the combined teachings of Srinivasan, Chan and Yellepeddy disclose the method of claim 2, and Yellepeddy teaches wherein obtaining further comprises determining at least one of the second delivery attributes based on the non-user presence within a predetermined range of the DPA device, [dependent claim is obvious over Srinivasan in view of Yellepeddy for the same reasons as above; Par.[0037] describes having other people (non-users) attending a meeting in the user’s work environment, makes the place unsecured (delivery attribute) to present the confidential content (detecting non-users within a user’s environment and the primary device (DPA device))];
Regarding claim 4, the combined teachings of Srinivasan, Chan and Yellepeddy disclose the method of claim 2, a modified Srinivasan teaches wherein obtaining further comprises determining at least one of the second delivery attributes based on a characteristic detected at the environment for the corresponding multiple electronic devices, or proximity of the user to the DPA device, [dependent claim is obvious over Srinivasan in view of Chan as above: all citations from claim 9 above apply such as Par.[0042] in Srinivasan, specifically describes usage tracking of devices to record timing and frequency of use of each device (obtaining second delivery attributes corresponding to devices) and a record of last used device by the user or the device most often used by the user indicates user proximity to the device at a given time or in general an environment for the corresponding device; in addition, Par.[0007] in Chan among others, indicates that the primary computing device (DPA device) is with the user (proximity of the user to the DPA device) and determines if the other devices are in proximity as well to send the notification (detect characteristic of the environment for other devices), Figure 5].
Claim 10 is a corresponding claim to claim 4 above and is interpreted and rejected as above.
Regarding claim 5, the combined teachings of Srinivasan, Chan, and Yellepeddy disclose the method of claim 2, a modified Srinivasan teaches wherein obtaining further comprises determining at least one of the second delivery attributes based on a characteristic of a user environment that impeded detection of the notification alert, [Par.[0003] in Srinivasan describes user not being able to receive the notification because it is inconvenient to the user; Par.[0042] describes using tracking data to derive user’s proximity to the devices which may indicate devices not in proximity to the user (impedes detection of the notification of alert); Chan also describes in Abstract and elsewhere determining from access pattern whether a device is in proximity to user or not and if it is not, that characteristic of the user environment impedes detection of the notification alert on that device that is not proximal to the user].
Claims 11 and 17 are corresponding claims to claim 5 above and are therefore, interpreted and rejected as above.
Regarding claim 6, the combined teachings of Srinivasan, Chan, and Yellepeddy disclose the method of claim 2, a modified Srinivasan teaches wherein obtaining further comprises determining at least one of the second delivery attributes based on one or more of a user history or user settings maintained at the DPA device, [Srinivasan teaches both tracking data (user history) and user preference settings: Par.[0042] describes using usage tracking of devices to identify which device is available when; Par.[0014]-[0015] describes determining/storing user preference for the device based on usage tracking; a modified Srinivasan in view of Chan would teach a primary computing device (DPA device) of the user to capture access patterns and store preferences as shown in the independent claims]. 
Claims 12 and 18 are corresponding claims to claim 6 above and are therefore, interpreted and rejected as above.
Regarding claim 7, the combined teachings of Srinivasan, Chan, and Yellepeddy disclose the method of claim 2, a modified Srinivasan teaches wherein obtaining further comprises determining at least one of the second delivery attributes based on status conditions of the electronic devices, [Srinivasan teaches in Par.[0042] using usage tracking of devices to identify which device is available when (status conditions)].
Claims 13 and 19 are corresponding claims to claim 7 above and are therefore, interpreted and rejected as above.
Regarding claim 21, the combined teachings of Srinivasan, Chan, and Yellepeddy disclose the method of claim 6, a modified Srinivasan teaches wherein determining at least one of the second delivery attributes based on a user history further comprises determining at least one of the second delivery attributes based on usage patterns for an associated user, [Par.[0042] describes the process step recited in the claim: “the usage tracking applications 304 may track and record the timing and frequency of use of each device of a user on the network-based marketplace 102.  Such usage information may be used to determine a selected device of the user…”; Chan also uses access patterns on the user devices (usage pattern) to select a device to send the notification to, see Abstract and elsewhere].
Claims 8, 14, and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Chan and Yellepeddy and further in view of Kau et al. (US 2015/0052213 A1, hereinafter Kau). 
Regarding claim 14, the combined teachings of Srinivasan, Chan, and Yellepeddy disclose the device of claim 9, and they do not explicitly teach wherein the executable instructions are executable by the processor to determine a priority list of the electronic devices based on the first and second delivery attribute, and select a priority electronic device from the priority list based on the first and second delivery attribute, [note that the claim language is vague and arbitrary; the phrase “select a priority electronic device”  does not indicate what the priority of the selected device is; note Srinivasan uses user preference setting for the devices to receive notification which would broadly help determine a priority among devices];
However, in an analogous art, Kau teaches to determine a priority list of the electronic devices based on the delivery attribute, and select a priority electronic device from the priority list based on the delivery attribute, [Abstract and Par.[0016]-[0017]: devices are prioritized based on device/user availability (delivery attribute: device status/user status/settings/history/activity) using previous availability data collected and content from a sender is routed to a device with higher priority than a device with a lower priority];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan modified in view of Kau to include priority list of devices based on availability and to select a high priority device. The motivation/suggestion would have been to enable the sender to choose a device with the highest priority so that the content has the highest likelihood of reaching the user, [Kau: Par.[0016]]. 
Method claim 8 and device claim 20 are corresponding claims to device claim 14 and are therefore, interpreted and rejected as above.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Chan and Yellepeddy and further in view of Bostick et al. (US 9,569,426 B1, hereinafter Bostick).
Regarding claim 22, the combined teachings of Srinivasan, Chan, and Yellepeddy teach the method of claim 1; they do not however, explicitly teach wherein the selecting does not select a one of the electronic devices having a second delivery attribute indicating a presence of a non-user, (note however the process of selecting a device from among multiple devices of the same user is described in both Srinivasan and Chan; Srinivasan even considers a user environment where it may be inconvenient to provide notification, such as when a non-user is present, Par.[0003] suggests factors because of which the receipt of the notification is inconvenient to the user or it may interrupt the user and cause the user to be unable to view the message similar to claimed limitation ‘non-users presence’; claim limitation is awkwardly recited and is interpreted as the selection process not selecting a device when a non-user presence is detected];
Bostick, however in an analogous art, teaches wherein the selecting does not select a one of the electronic devices having a second delivery attribute indicating a presence of a non-user, [Figure 2 and Col. 5, lines 4-12 describe the presence of child for a device and not selecting that device for pushing notification; see also Col. 6, lines 26-40; situation described in this prior art is similar to the specification description in PGpub Par. [0047]];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan to include details of an inconvenient scenario for a user to receive a notification such as a non-user presence as described in Bostick. The motivation/suggestion is to determine and assess if the mobile device being used by the intended user or if the intended user in the vicinity of the device to be selected to make sure the user will receive timely notifications, [Bostick:  Col. 4, lines 32-59].
Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered and found to be not persuasive. The amended claim makes it required to show support for secondary attributes related to a user proximity (presumed to be to the device) and a non-user presence. As shown in the office action Srinivasan provides support for user’s proximity to the device and hints at support for non-user presence when noting the inconvenience arising out of other factors that would cause the user to be unable to view the message. Yellepeddy clearly indicates support for determining attributes of a device that relate to presence of non-users as shown in the office action. These limitation describe semantic scenarios that are evident in prior art and the office action provide sufficient support for the amended limitations. For these reasons the rejection, a version of it that was board affirmed is maintained and rearranged to address the amendment with the RCE submission.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441